Citation Nr: 0921550	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-35 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for skin cancer, 
including as secondary to herbicide exposure.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to a disability rating greater than 
60 percent for chronic renal insufficiency as secondary to 
long-term lithium therapy.

6.  Entitlement to eligibility for Dependents' Education 
Assistance (DEA) under 38 U.S.C. Chapter 35.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision which 
denied the Veteran's claims of service connection for 
bilateral hearing loss, tinnitus, skin cancer, and PTSD.  
This decision was issued to the Veteran and his service 
representative in December 2005.  This matter also is on 
appeal of an October 2006 rating decision which denied the 
Veteran's claim for a disability rating greater than 
60 percent for chronic renal insufficiency as secondary to 
long-term lithium therapy.  This decision was issued to the 
Veteran and his service representative in  November 2006.  
Finally, this matter is on appeal of a September 2007 rating 
decision which denied the Veteran's claim of entitlement to 
eligibility for DEA under 38 U.S.C.A. Chapter 35.  This 
decision was issued to the Veteran and his service 
representative in October 2007.  Although the Veteran 
requested a videoconference Board hearing in October 2008, he 
withdrew this request in April 2009.  See 38 C.F.R. § 20.704 
(2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's current bilateral hearing loss is not 
related to active service.

3.  The Veteran's current tinnitus is not related to active 
service.

4.  The Veteran served in Vietnam; thus, his in-service 
herbicide exposure is presumed.

5.  The Veteran does not experience any current disability 
due to skin cancer which could be related to active service.

6.  There is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.

7.  The Veteran's chronic renal insufficiency is manifested 
by, at worst, renal dysfunction with a definite decrease in 
kidney function.

8.  Service connection is in effect for chronic renal 
insufficiency, evaluated as 60 percent disabling; bipolar 
disorder, evaluated as 50 percent disabling; and 
hypertension, evaluated as zero percent disabling; there is 
no indication that any of these disabilities are likely to be 
permanently and totally disabling.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (2008).  

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  Skin cancer was not incurred in active service, including 
as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

4.  PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).

5.  The criteria for a disability rating greater than 
60 percent for chronic renal insufficiency have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7535 
(2008).  

6.  The criteria for eligibility for Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35 have not been met.  
38 C.F.R. §§ 3.327(b)(2)(iii), 3.340(b), 21.3021(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in March and June 2005 and July 2006, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence relating his claimed disabilities to 
active service, medical evidence showing that his service-
connected chronic renal insufficiency had worsened, medical 
evidence showing that his service-connected disabilities were 
permanently and totally disabling, evidence of an in-service 
stressor, linking evidence between PTSD and the in-service 
stressor, and noted other types of evidence the Veteran could 
submit in support of his claims.  The Veteran also was 
informed of when and where to send the evidence.  The Veteran 
has provided VA with a completed PTSD Questionnaire 
containing information about his claimed in-service 
stressors.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially 
the requirement that the Veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below, the evidence is against granting 
service connection for bilateral hearing loss, tinnitus, skin 
cancer, including as due to in-service herbicide exposure, or 
for PTSD.  The evidence also does not support assigning 
either a disability rating greater than 60 percent for 
chronic renal insufficiency or a permanent and total 
disability rating.  Thus, any failure to notify and/or 
develop these claims under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in the July 2006 VCAA notice 
letter, as is now required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

With respect to the Veteran's increased rating claim for 
chronic renal insufficiency, the Board notes that, for an 
increased compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Here, the Veteran received Vazquez-Flores notice in May 2008.  
In response, the Veteran informed VA in June 2008 that he had 
no further information or evidence to submit in support of 
his claims.  Thus, the Board finds that VA met its duty to 
notify the appellant of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because all of the Veteran's claims are being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims file; the Veteran does not contend 
otherwise.  With respect to the Veteran's service connection 
claim for PTSD, the RO has obtained his service personnel 
records in order to attempt corroboration of his claimed in-
service stressors.  As will be discussed below, however, the 
Veteran's claimed in-service stressors are not capable of 
corroboration by the Joint Services Records Research Center 
(JSRRC).  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has been provided with VA examinations which 
addressed the contended causal relationships between 
bilateral hearing loss, tinnitus, PTSD, and active service.  
The Veteran also has been provided with VA examinations which 
addressed the current nature and severity of his service-
connected chronic renal insufficiency.  With respect to the 
Veteran's service connection claims for bilateral hearing 
loss and tinnitus, there is no competent medical evidence 
linking either the Veteran's current bilateral hearing loss 
or tinnitus to active service.  With respect to the Veteran's 
service connection claim for skin cancer, although the 
Veteran served in Vietnam and his in-service herbicide 
exposure is presumed, it appears that a melanoma was removed 
surgically in 1984 and has not reoccurred; in any event, 
there also is no competent medical evidence linking the 
Veteran's skin cancer to active service, including as 
secondary to in-service herbicide exposure.  With respect to 
the Veteran's service connection claim for PTSD, there is no 
credible evidence of an in-service stressor.  Service 
connection for PTSD cannot be granted in the absence of an 
in-service stressor and an after-the-fact medical opinion 
cannot serve as the basis for corroboration of an in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  The 
claims file also contains sufficient medical evidence 
regarding whether the Veteran's service-connected 
disabilities are likely to be permanently and totally 
disabling.  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred bilateral hearing loss, 
tinnitus, skin cancer, and PTSD during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection also may be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic diseases, including sensorineural hearing 
loss (as an organic disease of the nervous system) and 
cancer, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater or where the auditory thresholds for at least three 
of these frequencies are 26 dB or greater or when speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

VA regulations provide that a Veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Skin cancer is not 
among the diseases listed in § 3.309 for which presumptive 
service connection is available based on in-service herbicide 
exposure.

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Notwithstanding the foregoing, the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does 
not preclude a Veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that he denied 
any relevant medical history at his enlistment physical 
examination in April 1968.  Clinical evaluation was normal 
except for hypertrophic tonsils, mild pes planus, and scars 
on the shoulder and leg.  The Veteran's pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
5
LEFT
15
5
5
5
30

In an April 1968 letter included in the Veteran's service 
treatment records, V.L. Jennings, D.O., stated that he had 
been treating the Veteran since January 1967 for ear 
infections.  

At his separation physical examination in June 1970, clinical 
evaluation was normal.  The Veteran stated that he was in 
good health.  His pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
20
15
25
25
LEFT
45
50
25
25
50

The Veteran's service personnel records show that he served 
in Vietnam from August 1969 to June 1970.  His military 
occupational specialty (MOS) was pay disbursement specialist.  
He participated in an Unnamed Campaign.  His awards included 
the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal w/60 Device.  While in Vietnam, the Veteran 
was assigned to the 7th Finance Section, USARPAC, with 
principal duty as a senior quality assurance specialist.

In July 1984, the Veteran underwent surgery at a private 
hospital to remove a melanoma of the left arm.  On admission, 
the Veteran complained of a dark mole on the left upper arm 
for the previous few years which had been crusting and 
bleeding in the prior few months.  Pathology had shown a 
malignant melanoma.  Physical examination showed a soft 
tissue nodule between the area of pathology excision and left 
axilla, "which may be an enlarged lymph node," no other 
systemic symptoms.  The impression on admission was malignant 
melanoma and possible local lymph node metastasis.  The 
discharge diagnosis was malignant melanoma, skin of left arm, 
Clark's level III, 0.8 millimeters (mm) in thickness.

On VA outpatient treatment in April 2002, the Veteran 
complained of hearing loss and "his right ear doesn't work 
at all."  Objective examination showed warm, dry, and intact 
skin with no active lesions, and he was alert and oriented.  

On private outpatient treatment in April 2005, it was noted 
that the Veteran was a self-referral "with job stress at the 
identified problem."  It also was noted that the Veteran's 
job productivity had declined.  The Veteran reported that he 
had increased his work hours over the past months "at times 
working 12 hours per day, seven days per week.  At the same 
time, his productivity and ability to finish tasks 
lessened."  The Veteran was diagnosed as having PTSD and it 
was recommended that he seek medical leave for at least one 
month.  

On VA outpatient treatment in April 2005, the Veteran 
reported that he had begun 30 days of medical leave from his 
job and planned to return in May 2005 "if his moods are 
stabilized by then."  The Veteran also stated that "he has 
come to recognize that he has PTSD."  The VA examiner 
stated, "It appears that his PTSD symptoms are interfering 
with his ability to function on his current job."  The 
Veteran reported that "he is doing pretty good."  He also 
reported that he was able to sleep through the night with 
medication, had an okay appetite and stable weight, and his 
energy was decreased.  The Veteran was not suicidal and not 
hallucinating.

In June 2005, the Veteran's complaints included a growth over 
the neck.  He reported that he had a 0.8 centimeter (cm) 
melanoma surgically removed from the left arm in 1984.  
Physical examination showed his scalp was clear except for 
some pustules in the occiput and actinic keratosis of the 
temples, a clear face, chest, back, arms, legs, palms, and 
feet, a clear neck with a 0.5 cm junctional melanocytic noted 
over the left neck, and a 0.3 cm polyp noted behind the left 
knee.  The assessment included actinic keratosis and a 
history of melanoma.

A review of the Veteran's completed PTSD Questionnaire 
received at the RO in October 2005 indicates that he 
identified two in-service stressors.  His first stressor 
reportedly occurred on the Veteran's first night in Vietnam 
in August 1969 when he 

came under heavy 122mm rocket attack and 
enemy sappers attacked the Replacement 
Company.  As I looked up, all I could see 
were red and white flares floating down.  
There were explosions and sheer panic and 
confusion . . . .  There I was, new in 
country, with no weapon issued to me yet 
and was dependent on the permanent party 
of the unit to protect me.

The Veteran's second in-service stressor reportedly occurred 
at the end of January 1969 when he was put on guard duty in 
Saigon near a post exchange.  "The enemy exposed me to 
constant stress and fear of my life by sneak attack . . . .  
After three days and three sleepless nights the order came to 
stand down."

On VA ear disease examination in October 2005, the Veteran 
complained of a multi-year history of progressive hearing 
loss and a 4-5 year history of bilateral progressive tinnitus 
which was constant and severe.  He reported that he had 
served in combat in Vietnam and had been exposed to artillery 
fire, small arms fire, grenades, and mortars (incoming and 
outgoing).  The VA examiner reviewed the Veteran's claims 
file, including his service treatment records.  This examiner 
stated that, at his separation physical examination, the 
Veteran had completely normal audiometric thresholds from 
500 Hz through 6000 Hz.  The VA examiner opined that no 
hearing loss was shown at the Veteran's separation from 
service.  This examiner also opined that "it is my strong 
impression that hearing loss was not incurred while on active 
duty."  He opined further that it was less likely than not 
that the Veteran's current tinnitus is related to his 
reported in-service acoustic trauma.  The diagnoses were 
bilateral mild to severe sensorineural hearing loss and 
bilateral constant tinnitus.

On VA audiology examination in October 2005, the Veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
40
60
60
LEFT
35
30
50
55
55

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 96 percent in the left 
ear, which were "excellent."  The VA audiologist noted that 
pure tone testing revealed bilateral mild sloping to 
moderately-severe sensorineural hearing loss.

In February 2006, the Veteran complained that he did not 
sleep well without medication.  Mental status examination of 
the Veteran showed full orientation, clear and coherent 
speech, no suicidal or homicidal ideation, and no auditory or 
visual hallucinations.  The assessment included PTSD.

In April 2006, the Veteran complained of a small nodule which 
"has been present along the outer side of the surgical scar 
on his [left] arm for several years."  The Veteran also 
reported a 1-year history of a soft nodule on the inner 
aspect of the left arm above the surgical scar and a several 
year history of several soft lumps on his chest and abdomen 
that were unchanged.  Physical examination of the skin showed 
a wide local excision scar at the left upper extremity over 
the bicep without recurrent or suspicious skin lesions; a 
0.75 cm firm nodule with visible sinus consistent with an 
epidural inclusion cyst (EIC) at the lateral aspect of the 
scar, no surrounding skin changes, bleeding, or discharge; a 
1.5 x 1 cm soft, oval, mobile mass at the medial aspect of 
the left upper extremity with no surrounding or overlying 
skin changes; an approximately 2 cm firm, mobile mass 
consistent with lipoma on the right upper lateral chest; a 
1.5 x 1 cm firm, oval, mobile mass consistent with lipoma 
without overlying or surrounding skin changes on the right 
upper medial chest.  The Veteran's EIC was removed.  The 
impressions were EIC and soft tissue masses/lipomas.

In May 2006, the Veteran reported that he was under a lot of 
pressure at work and would be seeking to move to a less 
stressful position.  Mental status examination of the Veteran 
and the assessment were unchanged.

In June 2006, the Veteran reported that he had met with his 
boss and human resources at work "to request transfer to 
less stressful position in the company."  Mental status 
examination of the Veteran showed full orientation, clear and 
coherent speech, no suicidal or homicidal ideation or 
auditory or visual hallucinations, and no delusional 
thinking.  The assessment included PTSD.

Later in June 2006, the Veteran complained of scaly growths 
over the head, scalp, neck, back and arms.  Objective 
examination showed a clear scalp except for some pustules in 
the occiput and actinic keratosis of the temples; multiple 
erythematous scaly papules and plaques on the face ranging 
from 0.2 to 0.6 cm; a 0.5 x 0.6 cm dark brown macule on the 
neck; a clear chest and back; few erythematous scaly plaques 
consistent with actinic keratosis on the arms; no recurrence 
of melanoma over the left arm; a 0.3 cm polyp behind the left 
knee; and a 0.4 cm tan macule consistent with junctional 
nevus.  The assessment included actinic keratoses.

In August 2006, a nodule on the Veteran's left arm was 
removed surgically.  At that time, the Veteran reported that 
a nodule had been present along the inner aspect of the left 
upper arm along the surgical scar for 2-3 years.  The nodule 
had increased slightly in size.  The Veteran denied any pain 
or bleeding from the site.  He also denied any change in 
appearance or texture but reported occasional soreness with 
overuse of the arm.  Physical examination of the skin showed 
a wide local excision scar in the left upper extremity over 
the bicep without recurrent or suspicious skin lesions, and a 
1.5 x 1 cm soft, oval, mobile mass proximal to the wide local 
excision scar at the medial aspect of his left upper 
extremity.  The impression was angiolipoma.

In September 2006, the Veteran reported that he "was changed 
to a different position at work to reduce his stress.  States 
the stress is still there, only a different stress."  Mental 
status examination of the Veteran showed full orientation, 
clear and coherent speech, no suicidal or homicidal ideation, 
no auditory or visual hallucinations, and no evidence of 
delusional thoughts.  The assessment included PTSD.

Later in September 2006, the Veteran complained of an itchy 
dry spot on the right third finger which had lasted for 
6 months.  A history of melanoma in the left arm was noted.  
Objective examination showed clear skin except for some 
pustules in the occiput and actinic keratosis of the temples, 
multiple erythematous scaly papules and plaques ranging from 
0.2 to 0.6 cm, a clear neck, chest, and back, a few 
erythematous scaly plaques consistent with actinic keratosis 
on the arms, no recurrence of melanoma over the left arm, and 
a 2.7 cm erythematous scaly plaque combined with tiny red 
papules in the center on the third finger.  The assessment 
included actinic keratosis.

On VA examination in April 2007, the Veteran's complaints 
included significant depressive symptoms.  The VA examiner 
reviewed the Veteran's claims file, including his service 
treatment records.  The Veteran "reports a 'change in 
personality' after Vietnam, but was fairly vague about 
listing PTSD symptoms."  The Veteran stated that, while on 
active service in Vietnam, he "mainly functioned" as a 
finance specialist.  He also reported being exposed to an 
enemy rocket attack on his first night in Vietnam and feeling 
"helpless because he had no weapon."  He reported further 
that he had served on guard duty once in Vietnam.  "He 
denies shooting at people or being in active combat."  The 
Veteran stated that he had been fired from his last job 
"because he was not able to adequately perform his duties."  
He also stated that he had taken a lot of medical leave over 
a 6-year period and, although he had been placed in a lower-
level position, "he was still unable to adequately perform 
his duties."  The Veteran denied any impairment in his 
activities of daily living.  Mental status examination of the 
Veteran showed he was articulate and verbal, clearly 
understood speech, generally logical and coherent thought 
process but was somewhat tangential at times, mild anxiety 
and agitation, and full orientation.  The Veteran reported 
that he had worked in some fairly high-level jobs over the 
years, but is not able to maintain employment.  "He reported 
that he eventually 'locks up' and is unable to complete 
duties due to overwhelming anxiety."  He stated that he had 
not worked since October 2006.  The VA examiner noted that 
the Veteran did not report "significant and 'persistent' 
avoidance symptoms that would be required for a diagnosis of 
PTSD."  This examiner also noted that "it is difficulty to 
clearly link [the Veteran's symptoms] to any specific 
traumatic events during Vietnam particularly since he mainly 
functioned as a clerk at the time."  The VA examiner 
concluded that the Veteran did not meet the full criteria for 
a diagnosis of PTSD.  

On VA outpatient treatment in June 2007, the Veteran 
complained that his scalp still had pustules.  A history of 
melanoma of the left arm in 1984 was noted.  The Veteran 
reported a family history of non-melanoma skin cancer.  
Objective examination showed a clear scalp, a few 
erythematous scaly papules and plaques ranging from 0.2 to 
0.6 cm on the face, a clear neck, chest, back, and arms, no 
evidence of melanoma recurrence on left arm, no cervical or 
axillary lymphadenopathy, and clear hands.  The assessment 
included actinic keratoses. 

In September 2007, the RO formally determined that the 
Veteran had not provided sufficient information regarding his 
claimed in-service stressors such that corroboration could be 
attempted by JSRRC.

In November 2007, the Veteran complained of chronic 
irritability and insomnia.  He reported that he slept in 1-
2 hour increments and was up multiple times to use the 
bathroom.  He also reported a low energy level.  The Veteran 
denied any suicidal or homicidal ideation or intent or any 
auditory or visual hallucinations.  He reported further that 
he was experiencing decreased kidney function following years 
of lithium use.  Mental status examination of the Veteran 
showed spontaneous and fluent speech in normal rate and tone, 
no perceptual distortion, and a sequential, logical, and 
goal-directed thought process.  The diagnoses included PTSD.

In December 2007, the Veteran complained of episodic anxiety 
and mood swings.  A history of bipolar illness and lithium 
use which led to renal impairment was noted.  The Veteran 
denied any feelings of hopelessness/helplessness, suicidal or 
homicidal ideation, paranoia or perceptual disturbances, or 
overt mood swings or panic attacks.  The assessment was 
bipolar illness/PTSD.  

In March 2008, the Veteran reported sleeping difficulties due 
to nocturia, difficulty concentrating, and feeling irritable.  
He also estimated having verbal outbursts (usually toward his 
wife) several times a week.  Mental status examination of the 
Veteran showed fluent speech with a normal rate and rhythm, 
no psychomotor abnormalities, circumstantial thoughts at 
times, no suicidal or homicidal ideation, no auditory or 
visual hallucinations, and full orientation.  The assessment 
included a history of PTSD with some persisting mood 
symptoms.

The Board finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for 
bilateral hearing loss and for tinnitus.  Despite the 
Veteran's assertions at one point that he had Vietnam combat 
service and was exposed to noise from artillery fire, small 
arms fire, grenades, and mortars, there is no objective 
evidence in his service personnel records that he ever served 
in combat while in Vietnam.  The Veteran's description of in-
service noise exposure from artillery fire, small arms, fire, 
grenades, and mortars also seems inconsistent with his 
military occupational specialty (MOS) as pay disbursement 
specialist and his principal duty as senior quality assurance 
specialist while he was on active service in Vietnam.  The 
Veteran's service treatment records also do not show that he 
was diagnosed as having either bilateral hearing loss or 
tinnitus during active service or within the first post-
service year.  Thus, service connection for bilateral hearing 
loss or tinnitus on a presumptive basis is not warranted.  
See 38 C.F.R. §§ 3.307, 3.309.   It appears that the Veteran 
first was treated for bilateral hearing loss and tinnitus in 
October 2005, or more than 35 years after his separation from 
service in June 1970.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence shows that, although the 
Veteran was diagnosed as having bilateral hearing loss and 
tinnitus in October 2005, the VA examiner did not relate 
either of these disabilities to active service.  This 
examiner stated that the Veteran had completely normal 
audiometric thresholds from 500 Hz through 6000 Hz at his 
separation physical examination and concluded that no hearing 
loss was shown at the Veteran's separation from service.  
This examiner also opined that "it is my strong impression 
that hearing loss was not incurred while on active duty."  
He opined further that it was less likely than not that the 
Veteran's current tinnitus is related to his reported in-
service acoustic trauma.  In summary, absent medical 
evidence, to include a nexus opinion, relating the Veteran's 
bilateral hearing loss or tinnitus to active service, the 
Board finds that service connection for bilateral hearing 
loss and for tinnitus is not warranted.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for skin 
cancer, including as secondary to herbicide exposure.  The 
Veteran served in Vietnam from August 1969 to June 1970; 
thus, his in-service herbicide exposure is presumed.  His 
recent VA outpatient treatment records show treatment for a 
variety of skin problems (variously diagnosed as actinic 
keratoses, EIC, and angiolipoma).  Skin cancer is not among 
the diseases for which service connection is available based 
on herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  
Further, there is no evidence of cancer within the first year 
of separation from service.  Id.  Thus, service connection 
for skin cancer on a presumptive bases or as secondary to 
herbicide exposure is not warranted.

The Veteran also is not entitled to service connection for 
skin cancer on a direct service connection basis.  The 
Veteran's service treatment records show that he was not 
treated for skin cancer (or any other skin disability) during 
active service.  The post-service medical evidence shows that 
the Veteran was treated for a malignant melanoma on his left 
arm in July 1984, or more than 14 years after his service 
separation in June 1970, at which time the melanoma was 
removed surgically.  It appears that the Veteran currently 
does not experience any disability due to his prior skin 
cancer which could be attributed to active service.  VA 
outpatient treatment in April and August 2006 noted no 
recurrent lesions at the excision site for the prior left arm 
melanoma.  Subsequent VA outpatient treatment in September 
2006 and June 2007 also noted that there had been no 
recurrence of the Veteran's melanoma in the left arm.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current skin 
cancer which could be attributed to active service, the Board 
finds that service connection for skin cancer on a direct 
service connection basis also is not warranted.

With respect to the Veteran's claim of service connection for 
PTSD, the Board notes that there is a diagnosis of PTSD of 
record.  Thus, the central issue in this case is whether the 
record contains credible supporting evidence that a claimed 
in-service stressor actually occurred which supports the 
diagnosis.  The evidence necessary to establish the 
occurrence of a stressor during service varies depending on 
whether the Veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60 (1993).  

In this regard, the Board notes that the Veteran contended at 
one point that he served in combat in Vietnam.  The Veteran 
also identified 2 different in-service stressors which 
allegedly occurred during his claimed Vietnam combat service.  
As noted above, despite the Veteran's assertions to the 
contrary, his service personnel records do not show that he 
served in combat in Vietnam or that he received any combat 
awards at any time during his active service.  The Veteran's 
description of his claimed in-service stressors (coming under 
fire during an enemy rocket attack on his first day in 
Vietnam and being on guard duty for 3 days at a post exchange 
in Saigon) also are inconsistent with his MOS as a pay 
disbursement specialist and his principal duty in Vietnam as 
a senior quality assurance specialist.  The Veteran himself 
admitted to the VA examiner in April 2007 that he had not 
been involved in direct combat in Vietnam; this VA examiner 
concluded that the Veteran did not meet the full diagnostic 
criteria for PTSD.  The Veteran's claimed in-service 
stressors also are too vague to be capable of corroboration 
JSRRC, as the RO formally determined in September 2007.  As 
noted, an after-the-fact medical opinion cannot serve as the 
basis for corroboration of an in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389 (1996).

Although the Veteran has been diagnosed as having PTSD, the 
Board finds no credible evidence which corroborates his 
claimed in-service stressors.  With respect to the Veteran's 
allegations that he had Vietnam combat service, although the 
Veteran's service personnel records show that he served in 
Vietnam, the Board finds that his statements concerning his 
claimed Vietnam combat service to be not credible.  Thus, as 
the Veteran has failed to produce credible supporting 
evidence that his claimed in-service stressors actually 
occurred, and as his statements concerning his claimed 
Vietnam combat service are not credible, the Board finds that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.

The Veteran also contends that his service-connected chronic 
renal insufficiency is more disabling than currently 
evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected chronic renal insufficiency 
currently is evaluated as 60 percent disabling under 
38 C.F.R. § 4.115b, DC 7535 (toxic nephropathy).  See 
38 C.F.R. § 4.115b, DC 7535.  DC 7535 provides that toxic 
nephropathy will be rated as renal dysfunction.

Renal dysfunction is rated under 38 C.F.R. § 4.115a.  See 
38 C.F.R. § 4.115a (2008).  A 60 percent rating is assigned 
for renal dysfunction with constant albuminuria with some 
edema, definite decrease in kidney function, or hypertension 
at least 40 percent disabling under DC 7101.  The Board notes 
that a 40 percent rating under DC 7101 requires diastolic 
pressure predominantly 120 or more.  See 38 C.F.R. § 4.104, 
DC 7101.  An 80 percent rating is assigned for renal 
dysfunction with persistent edema and albuminuria with blood 
urea nitrogen (BUN) 40 to 80 mg%, creatinine 4 to 8 mg%, or 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  A maximum 
100 percent rating is assigned for renal dysfunction 
requiring regular dialysis or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminaria, BUN more than 80 mg%, creatinine more than 
8 mg%, or markedly decreased function of the kidney or other 
organ systems, especially cardiovascular.  Id.

The recent medical evidence shows that, on VA outpatient 
treatment in November 2005, no active complaints were noted.  
The Veteran's BUN was 23 and his creatinine was 2.4.  The 
Veteran's blood pressure was 130/80 at home but his systolic 
pressure was higher at 150-160 in the VA clinic.  The 
impressions included chronic kidney disease, stage 3, with 
stable creatinine over the past few years.

In September 2006, no active complaints were noted.  A 
history of chronic kidney disease likely secondary to chronic 
lithium use for 20 years was noted.  The Veteran's creatinine 
was 2.6.  The assessment included chronic kidney disease, 
stage IV.

On VA examination later in September 2006, the Veteran's 
complaints included generalized lethargy and dysuria.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records.  It was noted that the Veteran's 
chronic kidney disease likely was secondary to chronic 
lithium use for 20 years.  It also was noted that the 
Veteran's lithium was stopped in 2001 and he was changed to 
Depakote to treat his long-standing bipolar disorder.  The 
Veteran denied incontinence, surgery on his urinary tract, 
urinary tract infections, kidney stones, or any 
hospitalizations.  The Veteran's BUN was 37 and his 
creatinine was 2.6.  The Veteran's blood pressure was 120/88, 
120/88, and 120/90.  The diagnosis was chronic renal 
insufficiency, stage IV.

On VA examination in February 2007, no complaints were noted.  
It was noted that the Veteran had chronic renal disease, 
stage IV, secondary to lithium use and toxicity.  A kidney 
ultrasound in March 2004 had shown bilateral renal cystic 
lesions and was stable.  It also was noted that the Veteran 
was seen in the renal clinic on a regular basis.  It was 
noted further that the Veteran's last creatinine and BUN in 
January 2007 was 1.6 and 31, respectively.  The Veteran 
reported urinating 5-8 times per day and 3-4 times per night 
with urgency and dribbling.  The Veteran stated that he had 
worked last in October 2006 and had been terminated 
involuntarily.  The VA examiner opined that the Veteran's 
service-connected chronic renal insufficiency "would not 
hinder him from working."  The Veteran's blood pressure was 
120/92.  The diagnoses included chronic renal disease which 
had been stable for the past 2 years.

On VA outpatient treatment in March 2007, no active 
complaints were noted.  A history of chronic kidney disease 
was noted.  The Veteran's blood pressure was 125/74, his BUN 
was 30, and his creatinine was 2.3.  The assessment included 
chronic kidney disease, stage III, with stable kidney 
function for the past 2 years.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a disability rating greater 
than 60 percent for chronic renal insufficiency.  The medical 
evidence shows that, at worst, the Veteran's service-
connected chronic renal insufficiency is manifested by a BUN 
of 37 as seen on VA examination in September 2006.  Repeated 
VA examinations and outpatient treatment have shown that the 
Veteran's chronic kidney disease (or renal insufficiency) has 
been stable for several years.  In summary, without objective 
evidence showing that the Veteran's service-connected chronic 
renal insufficiency is manifested by renal dysfunction with 
persistent edema and albuminuria with BUN 40 to 80 mg%, 
creatinine 4 to 8 mg%, or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion (i.e., at least an 80 percent 
rating under DC 7535), the Board finds that the criteria for 
a disability rating greater than 60 percent for chronic renal 
insufficiency have not been met.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the Veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2008).  
It appears that the Veteran was employed full-time at least 
until October 2006.  On VA examination in February 2007, the 
Veteran stated that he had worked last in October 2006 and 
had been terminated involuntarily.  The VA examiner opined, 
however, that the Veteran's service-connected chronic renal 
insufficiency "would not hinder him from working."  Thus, 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2008).  In this regard, the Board finds 
that there has been no showing by the Veteran that his 
chronic renal insufficiency has resulted in marked 
interference with his prior employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  The Board observes that the 
60 percent rating currently assigned for the Veteran's 
chronic renal insufficiency contemplates serious disability.  
In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The Veteran finally contends that he is entitled to 
eligibility for DEA under 38 U.S.C.A. Chapter 35 because his 
service-connected bipolar disorder is permanently and totally 
disabling.

In this case, service connection has been in effect for 
bipolar disorder since November 1, 1986.  A 30 percent rating 
was assigned for bipolar disorder effective November 1, 1986, 
and a 50 percent rating was assigned effective November 8, 
2006.  As noted above, service connection also is in effect 
for chronic renal insufficiency, evaluated as 60 percent 
disabling effective January 23, 2002, and for hypertension, 
evaluated as zero percent disabling (non-compensable) 
effective April 30, 1973.  The Veteran's combined evaluation 
for compensation is 80 percent effective November 8, 2006.  
The Veteran also has been granted entitlement to a total 
disability rating based on individual unemployability (TDIU) 
effective November 8, 2006.

The Board notes that a child or spouse of a Veteran who has a 
total disability permanent in nature resulting from a 
service-connected disability is eligible for Chapter 35 
educational benefits. 38 C.F.R. §§ 21.3021(a)(1) and (3).  
Permanence of a total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person. Diseases and injuries of 
long standing which are actually totally incapacitating will 
be regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote. The age of the disabled person may be considered in 
determining permanence. 38 C.F.R. § 3.340(b). Once permanence 
is established, a Veteran need not undergo further VA 
examinations in order to retain his 100 percent disability 
rating for the permanent disability. 38 C.F.R. 
§ 3.327(b)(2)(iii).

The medical evidence shows that, in a November 1982 letter, 
James B. Shackelford, M.D., discussed the impact of the 
Veteran's service-connected bipolar disorder on his 
employment.

[The Veteran's] tendency to talk to extremes and 
his tendency to get irritable are to such an extent 
at present that the Company will terminate him if 
he goes back to work now and has any problems 
growing out of his still being somewhat hypomanic . 
. . .  Present plans offer his returning to work 
after the first of the year.

Following VA examination in June 1986, the VA examiner stated 
that he was "pleased to see that this Veteran in spite of 
his relapsing illness is able to satisfy a good job and 
apparently his superiors are content with his performance."

On VA examination in October 1987, it was noted that the 
Veteran had been on medical leave from his job when he had 
been seen in November 1982.  "He had experienced manic 
episodes at work, had become grandiose, loud, threatening, 
and shown bizarre behavior."  The VA examiner also stated:

Generally, [the Veteran] seems to displace most of 
his anxiety onto his job where he is responsible 
for contracts in the hundreds of millions of 
dollars and this is probably realistic.  He feels 
under pressure there but has to this point not 
decompensated.  Certainly a relapse is not out of 
the range of possibility.

The VA examiner concluded that the Veteran's incapacity was 
"[m]oderate at this time perhaps for . . . employment."

Following VA examination in April 2007, the VA examiner 
discussed the impact of the Veteran's service-connected 
bipolar disorder on his employability:

He does appear unemployable at this point in my 
opinion due to mood disability, psychotic symptoms 
associated with his bipolar disorder, and 
uncontrolled anger.  With intensive treatment, he 
may become stable enough to work again in the 
future.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to basic 
eligibility for DEA under 38 U.S.C.A. Chapter 35.  The 
Veteran does not contend, and the evidence does not show, 
that either his service-connected chronic renal insufficiency 
or service-connected hypertension is totally disabling; his 
argument is that his service-connected bipolar disorder is 
permanently and totally disabling.  Although service 
connection has been in effect for bipolar disorder since 
November 1986, there is no objective evidence that it is 
totally incapacitating or that the probability of permanent 
improvement under treatment is remote.  As noted, the medical 
evidence indicates that the Veteran continued working between 
his separation from active service and October 2006; thus, 
the Veteran's service-connected bipolar disorder was not 
totally disabling at least prior to October 2006.  The 
Veteran took medical leave in November 1982 but subsequently 
returned to work full-time.  In October 1987, the VA examiner 
concluded that the Veteran experienced only moderate 
impairment due to service-connected bipolar disorder.  In 
fact, as the VA examiner noted in April 2007, although the 
Veteran appeared unemployable at that time, "[w]ith 
intensive treatment, he may become stable enough to work 
again in the future."  In summary, because the probability 
of permanent improvement of the Veteran's service-connected 
bipolar disorder is not remote, the Board finds that the 
Veteran is not entitled to basic eligibility for DEA under 38 
U.S.C. Chapter 35.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for skin cancer, including 
as secondary to herbicide exposure, is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to a disability rating greater than 60 percent 
for chronic renal insufficiency, as secondary to long-term 
lithium therapy, is denied.

Entitlement to eligibility for DEA under 38 U.S.C.A. Chapter 
35 is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


